DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, 6, 7, 8, 12, 14, 15, 17 are objected to because of the following informalities:  
Claims 1, 6, 7, 8, 12, 17: each “fluoropolymer” in each claim should read “at least one fluoropolymer.”
Claim 5: “fluorinated additive” should read “the fluorinated additive.”
Claim 6: “alkyl ether” should read “alkyl ethers.”
Claim 14: “wherein the solvent” should read “wherein the fluorinated solvent.” 
Claims 14 &15: “wherein the partially fluorinated ether” should read “wherein the branched, partially fluorinated ether.”
Claim 18 is missing. Please indicate if it is cancelled. For purposes of examination, claim 18 will be treated as cancelled.
Appropriate correction is required.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
A product and a process specially adapted for the manufacture of said product; or
A product and a process of use of said product; or
A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
A process and an apparatus or means specifically designed for carrying out the said process; or
A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-17, drawn to a composition.
Group II, claim 20, drawn to a coated surface.
Group III, claim 22, drawn to a method of making a coated surface.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: the fluorinated additive comprises silane group described in claims 2 and 3, and lines 25-37, page 1 of the specification.
Species B: the fluorinated additive comprises acrylate group described in claim 2 and 4, and line 38 page 1 to line 6 page 2 of the specification.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1,2, 5-17, 20 and 22.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I – III lack unity of invention because even though the inventions of these groups require the technical feature of Claim 17, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO2018107017.  Please see below 35 U.S.C. 102 analysis for details.
During a telephone conversation with Carolyn A. Fischer on 8/31/2022, provisional elections were made with traverse to prosecute the invention of Group I, claims 1-17, and Species A.  Affirmation of the elections must be made by applicant in replying to this Office action.  Claims 4, 20 and 22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct
inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6,7,9,10, 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alain (WO2018/107017 A1).
Regarding claim 1, Alain teaches a composition comprising at least one fluoropolymer, wherein
the fluoropolymer is a copolymer comprising at least 90 % by weight (based on the total weight of the polymer, which is 100 % by weight) of units derived from tetrafluoroethene (TFE) and one or more unsaturated perfluorinated alkyl ethers (claim 1). Alain further teaches the composition comprising at least one fluorinated solvent (claim 1). Alain furthermore teaches the composition comprising a component having a partially fluorinated ether group and Mw to be less than 50,000g/mole (claim 3).
Regarding Claim 6, Alain teaches the unsaturated perfluorinated alkyl ether of the fluoropolymer has the general formula 
    PNG
    media_image1.png
    15
    139
    media_image1.png
    Greyscale
wherein n is 1 or 0 and Rf is a perfluoroalkyl group (claim 1).
Regarding Claim 7, Alain teaches the fluoropolymer comprises one or more cure sites selected from nitrile, iodine, bromine, or a combination thereof (claim 9).
Regarding Claim 9, Alain teaches the fluoropolymer contains 0 to 5 wt.-% of polymerized units derived from non-fluorinated or partially fluorinated monomers (page 13 lines 12-20).
Regarding Claim 10, Alain teaches composition further comprises an amine compound. (page 10, lines 4-10).
Regarding Claim 14, Alain teaches the solvent comprises a branched, partially fluorinated ether and wherein the partially fluorinated ether corresponds to the formula: Rf-O-R wherein Rf is selected from perfluorinated and partially fluorinated alkyl group and R is selected from partially fluorinated and non-fluorinated alkyl groups (claim 1).
Regarding Claim 15, Alain teaches the partially fluorinated ether corresponds to the formula: 
    PNG
    media_image2.png
    14
    120
    media_image2.png
    Greyscale
 wherein q is an integer from 1 to 5 and p is an integer from 5 to 11 (claim 3).
Regarding Claim 16, Alain teaches the CpF2p+1- unit is branched (claim 4).
Regarding Claim 17, please see the analysis on Claim 1. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 9-12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US2009/0018275) in view of Sirejacob (US2009/0087646).
Regarding Claim 1, Campbell et al. teaches a fluoropolymer include two or more of various perfluorinated copolymers of at least one fluorine containing ethylenically unsaturated monomer, such as tetrafluoroethylene (TFE), a perfluorinated olefin, such as hexafluoropropylene (HFP), and a perfluoroalkylvinyl ether (PAVE) which includes alkyl groups ([0029]). Because the fluoropolymer is formed by polymerizing two or more perfluorinated monomers, therefore, at least 90 % by weight of the fluoropolymer of polymerized units derived from perfluorinated monomers. Campbell et al. teaches a fluorosolvent solvent ([0045]). Campbell et al. teaches the fluoropolymer comprises additives such as silica and fluoropolymer particulates ([0043]).
Campbell et al. do not teach the fluorinated additive comprising a partially fluorinated or perfluorinated alkyl or (poly)ether group with Mw of no greater than 50,000 g/mol.
Sirejacob teaches a coating composition for substrate ([0001] and claim 1), wherein the composition comprises a fluorosilane compound having a partially fluorinated or perfluorinated alkyl or (poly)ether group and having Mw of no greater than 50,000 g/mole ([0056], examples 6-7 in [0198]-[0199]).  Sirejacob further teaches the resulting coating made from the composition has a resistance to boiling water ([0177]), and the composition improves the abrasion resistance ([0035]).
In view of such benefits and given that Campbell teaches the use of additives such as silica and fluoropolymer particulates ([0043]), it would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the teaching of Sirejacob into the disclosure of Campbell, etc.
Regarding Claim 2, Sirejacob teaches the compound comprising a silane group ([0023], [0056]).
Regarding Claim 3, Sirejacob teaches a general formula: Rf-[-Q-SiY3-x(R1)x]y, wherein Rf represents a polyfluoro-(poly)ether group. Q represents a divalent linking group. Y represents a hydrolyzable group. R' represents a C1-C4 alkyl group, which is non-hydrolyzable in the formula. x is 0 or 1, and y is 1 or 2 ([0056]).
Regarding Claim 6, Campbell et al. teaches the fluoropolymer includes a perfluoroalkylvinyl ether (PAVE) which includes alkyl groups that are straight or branched and which include one or more ether linkages. Such as perfluoro(methyl vinyl ether), perfluoro(ethyl vinyl ether), perfluoro(propyl vinyl ether) and similar compounds ([0029]). The disclosure satisfies the limitations of Claim 6. 
Regarding Claim 7, Campbell et al. teaches the fluoropolymer includes at least one perfluorinated cure site monomer ([0030]), and the curatives includes nitrile curesite ([0034]), halogen ([0037]).

Regarding Claim 9, Campbell et al. teaches fluoropolymer contain a curing agent ([0033]), example 1 teaches the agent is about 1 wt.%.

Regarding Claim 10, Campbell et al. teaches the composition further comprises an amine compound ([0036-37]).
Regarding Claim 11, Sirejacob teaches the composition comprises an alkoxy silane compound([0050], [0056]).
Regarding Claim 12, Campbell et al teaches the perfluoropolymer presents about 1-25% by weight ([0047]).
Regarding Claim 17, please see the analysis of Claim 1. 

	Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US2009/0018275) in view of Sirejacob (US2009/0087646) as evidenced by Volkova et al. (WO 2000/08076).
As discussed above, Campbell et al. in view of Sirejacob discloses all the limitations of claim 1, which is incorporated by reference herein.
Regarding claim 8, Campbell et al. teaches that preferred perfluoropolymers are described in Volkova et al. ([0029] and [0034] of Campbell et al.), wherein Volkova et al. teaches copolymers of tetrafluoroethylene and perfluoroalkylvinylic ethers to be used as sealing materials ([0002]) and Example 3 discloses that copolymerization is carried out from 87.11 g of TEF, 56.98g of PFMVE, 20.92 g of PFAVE (1) and 4.98 g of PFAVE(2). Therefore, tetrafluoroethylene is about 50% wt of the total weight of the polymer ([0019] of Volkova et al.).
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US2009/0018275) in view of Sirejacob (US2009/0087646) and in further view of Notario et al (Atmospheric Environment 96 (2014) 145-153) as evidenced by EPA-430-R-06-901.
As discussed above, Campbell et al. in view of Sirejacob discloses all the limitations of claim 1, which is incorporated by reference herein.
Regarding to Claim 13, Campbell et al.  teaches the composition using Fluorinert FC-77 as a solvent (example 1, [0074]). According to EPA-430-R-06-901, GWP of Fluorinert FC-77 is >6,000 (EPA 901, Table 1 on page 4). Therefore, Campbell et al.  does not teach the solvent has a GWP less than 1000.
Notario, et al. teaches estimated GWP of HFE-7300 and HFE-7500 are 444 or 12, respectively (abstract). Notario, et al. teaches that HFE-7500 shares many of the inertness and dielectric properties of perfluorinated fluids, and is expected to offer superior environmental behavior (P146, Introduction). In view of the environmental benefits, it would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the teaching of Notario, et al.  into the disclosure of Campbell, etc.
Regarding Claims 14-16, Notario, et al.  teaches the formula of HFE-7500 (P146 first paragraph,P148 right columns), which meets the limitations of claims 14-16.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6,7, 9, 12, 14-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 8, 9 of U.S. Patent No.11,254,764 (‘764). Although the claims at issue are not identical, they are not patentably distinct from each other because cited claims of ‘764 disclose or suggest each and every limitation of claims 1, 6,7, 9, 12, 14-17.
Regarding claim 1, ‘764 claim 1 disclosed the limitations of  fluoropolymer and solvent. ‘764 claim 1 also disclosed a partially fluorinated ether group, according to the general formula, the possible maximal Mw is less than 50,000g/mole, thus ‘764 claim 1 also disclosed the limitations of the fluorinated additive.
Regarding Claim 6 see ‘764 claim 1. Regarding Claim 7 see ‘764 claim 8. Regarding Claim 9 see ‘764 claim 9. Regarding Claim 12, ‘764 claim 5 disclosed the composition comprising 0.01 to 55 wt% fluoropolymer. Regarding Claim 14, ‘764 claim 1 disclosed the general formula of a solvent, which meets the limitations of Claim 14. Regarding Claim 15 see ‘764 claim 1. Regarding Claim 16 see ‘764 claim 3. Regarding Claim 17, see the analysis on Claim 1.

Claims 1, 2, 6 -17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-14 of copending Application No. 17/045,836 (‘836). Although the claims at issue are not identical, they are not patentably distinct from each other because cited claims of ‘836 disclose or suggest each and every limitation of claims 1, 2, 6-17.
Regarding Claim 1, ‘836 claim 1 discloses the limitations of the fluoropolymer and solvent, ‘836 Claim 7 discloses a partially fluorinated compound, according to the formula, it comprising a partially fluorinated or perfluorinated ether group, the maximal possible Mw is less than 50,000 g/mol, therefore, disclosure of 836 Claim 7 meets the limitation of the additive of the instant claim 1.  
‘836 claims 2-8, 10-14 disclose the limitations of instant Claims 2, 6-17. 

This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 5 would be allowable for disclosing the concentration of the fluorinated additive ranges from 10 to 50 wt.% solids. None of references discloses that a fluorinated additive ranges from 10 to 50 wt % solids.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUIHONG QIAO whose telephone number is (571)272-8315. The examiner can normally be reached 9AM - 5PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-27-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUIHONG QIAO/
Examiner, Art Unit 4172

/Liesl C Baumann/Supervisory Patent Examiner, Art Unit 4172